 

EXHIBIT 10.1

 

Chairman of the Board of Directors (Chairman) and Interim Chief Executive
Officer (CEO) Agreement

 

Effective May 6, 2020 (the “Effective Date”), the January 1, 2020 Director
Agreement between Harold Kestenbaum (the “Director and Interim Chief Executive
Officer (CEO)”) and First Foods Group, Inc. (the “Corporation”), represented by
the Board of Directors of the Corporation (collectively the “Parties”), is
hereby amended to include the role of Harold Kestenbaum as the Chairman of the
Board of Directors (“Chairman”) and Interim Chief Executive Officer (“CEO”) as
follows:

 

Responsibilities and Consideration:

 

-

The Chairman and CEO will continue to serve on the Board of Directors of the
Corporation and be responsible for day to day duties for the benefit of the
Corporation.

 

 

-

The Chairman and CEO’s compensation may consist of cash-based and/or share-based
compensation.

 

 

-

The Chairman and CEO’s cash-based and/or share-based compensation for the period
January 1, 2020 through December 31, 2020 will be $10,000 per quarter paid on a
date determined by the vote of the Board of Directors.

 

 

-

In addition, the Chairman and CEO may receive a one-time award of the ability to
purchase a particular amount of warrants, as determined by the Board of
Directors.

 

IN WITNESS WHEREOF, the parties have executed this Term Sheet as of the
Effective Date.

 

 

 

 

FIRST FOOD GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Harold Kestenbaum

 

By:

/s/ Mark J. Keeley

 

 

Harold Kestenbaum

 

 

Mark J. Keeley

 

 

 

 

 

 

 

 

 

By:

/s/ Abraham Rosenblum

 

 

 

 

 

Abraham Rosenblum

 

 

 

 

 

 

 

 

 

 

By:

/s/ Hershel Weiss

 

 

 

 

 

Hershel Weiss

 

 

 

 

 

  

 

 

 

 

By:

/s/ Michael Kaplan

 

 

 

 

 

Michael Kaplan

 